U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number LUX DIGITAL PICTURES, INC. (Exact name of registrant as specified in its charter) Wyoming 22-2589503 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) For correspondence, please contact: 12021 Wilshire Blvd. #450 Los Angeles, CA. 90025 510-948-4000 (Address of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of April 12, 2011 the Company’s stock has a bid price of $.001 and an ask price of $.0042 per share. At April 12, 2011, there were 51,539,223 shares outstanding of the Company’s common stock and 2,500,000 of the Company’s preferred stock. LUX DIGITAL PICTURES, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED February 28, 2011 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets as of February 28, 2011 and August 31, 2010 (Unaudited) F-1 Statements of Operations for the three and six months ended February 28, 2011 and 2010 (Unaudited) F-2 Statement of Stockholders’ Equity as of February 28, 2011 (Unaudited) F-3 Statements of Cash Flows for the six months ended February 28, 2011 and 2010 (Unaudited) F-4 Notes toFinancial Statements F-5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Item3. Controls and Procedures 6 PART II. OTHER INFORMATION Item1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults upon senior securities 8 Item 4. Submissions of matters to a vote of securities holders 8 Item 5. Other Information 8 tem6. Exhibits 8 Exhibit 31.1 Exhibit 32.1 2 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS LUX DIGITAL PICTURES, INC. FINANCIAL STATEMENTS FEBRUARY 28, 2011 3 LUX DIGITAL PICTURES, INC. TABLE OF CONTENTS FEBRUARY 28, 2011 CONTENTS Balance Sheets as of February 28, 2011 and August 31, 2010 (Unaudited) F-1 Statements of Operations for the three and six months ended February 28, 2011 and 2010 (Unaudited) F-2 Statement of Stockholders’ Equity as of February 28, 2011 (Unaudited) F-3 Statements of Cash Flows for the six months ended February 28, 2011 and 2010 (Unaudited) F-4 Notes to the Financial Statements F-5 to F-9 4 LUX DIGITAL PICTURES, INC. BALANCE SHEETS (UNAUDITED) AS OF FEBRUARY 28, 2, 2010 February 28, 2011 August 31, 2010 ASSETS Current Assets Cash $ $ Accounts receivable Prepaid advertising Prepaid consulting Deferred tax asset Total Current Assets Other Assets Unamortized film costs, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable $ $ Accrued taxes Accrued interest Estimated costs to complete films Note payable – stockholder Convertible note payable Total Current Liabilities STOCKHOLDERS’ EQUITY Common stock (1,000,000,000 shares authorized; $.001 par value; 51,539,223 and 50,273,400 shares issued and outstanding, respectively) Preferred stock (10,000,000 shares authorized; $.001 par value; 2,500,000 shares issued and outstanding) Paid in capital Treasury stock Accumulated deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the financial statements. F-1 LUX DIGITAL PICTURES, INC. STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2 Three months ended February 28, 2011 Six months ended February 28, 2011 Three months ended February 28, 2010 Six months ended February 28, 2010 GROSS REVENUES $ OPERATING EXPENSES General and administrative Amortization of film costs TOTAL OPERATING EXPENSES NET OPERATING INCOME OTHER INCOME (EXPENSE) Interest income 18 Interest expense ) ) 0 0 Recovery of bad debt 0 0 0 Bad debt expense 0 0 ) ) TOTAL OTHER INCOME (EXPENSE) NET INCOME BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAX EXPENSE NET INCOME (LOSS) $ $ ) $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING FOR THE PERIOD NET INCOME (LOSS) PER SHARE $ $ ) $ $ The accompanying notes are an integral part of the financial statements. F-2 LUX DIGITAL PICTURES, INC. STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) AS OF FEBRUARY 28, 2011 Common Stock Preferred Stock Additional Paid Treasury Retained Earnings Shares Amount Shares Amount in Capital Stock (Deficit) Total Balance, August 31, 2008 $ $ $ $
